TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00223-CV



                               South Swanee, LLC, Appellant

                                               v.

        M.L. Rendleman Company, Inc. d/b/a Fiberglass Insulators, Inc., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
    NO. D-1-GN-09-000665, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an agreed motion to dismiss its appeal. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: December 16, 2010